Claimant has appealed from a decision of the State Industrial Board denying compensation. Claimant resided in New Jersey and was employed by the respondent as a roustabout porter. He was hired in the State of New Jersey, was carried on the company’s payroll there and was paid from that place. He worked at the *1033Barclay street ferry terminal of the company on Monday, Tuesday and Friday of each week; on Wednesday, Thursday and Sunday he was employed at the company’s terminal in New Jersey. Claimant’s duties were to clean the terminal and toEets, ring the watchman’s clock and bring a bag of maE from Cedar street, New York, to the ferry terminal, from which point the maE was shipped to New Jersey. The duties which he performed in New Jersey were identical with those he performed in the State of New York. The only vehicles which passed through the ferry house and the only passengers who used the waiting room, toEets and facilities at the Barclay street ferry house, were either going to or coming from Hoboken, New Jersey. Claimant’s hours of employment were from six-thirty p. m. to eleven p. m., and from twelve midnight to three-thirty a. m. In the early morning of July 20, 1940, whEe claimant was on his way to lunch and whEe in the center of West street, In the city of New York, he was struck by an automobEe and sustained the injuries for which he has filed his claim for compensation. The Industrial Board found that claimant’s injuries did not arise out of and in the course of his employment, and that the duties of claimant were interstate in character and that consequently the provisions of the New York State Workmen’s Compensation Law did not apply. The evidence sustains the finding of the Board. Decision unanimously affirmed, without costs. Present — HE1, P. J., Crapser, Bliss, Heffernan and Foster, JJ.